Case 3:16-md-02738-FLW-LHG Document 10105 Filed 06/27/19 Page 1 of 4 PageID: 91314


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                             Minutes of Proceeding

    OFFICE: TRENTON
    JUDGE FREDA L. WOLFSON, U.S.D.J.           Date:    June 27,   2019
    Court Reporter: Vincent Russoniello

    TITLE OF CASE:
                                               CIVIL:    16-2738(FLW) (LHG)
    IN RE: JOHNSON & JOHNSON
    TALCUM POWDER PRODUCTS
    MARKETING SALES PRACTICES AND
    PRODUCTS LIABILITY LITIGATION

    APPEARANCES:

    See attached sign in sheets

    NATURE OF PROCEEDINGS:    STATUS CONFERENCE

    Status Conference held (Not on the record)
    Daubert hearings to being July 22, 2019 at 10:00 A.M.




    TIME COMMENCED: 10:00 A.M.
    TIME ADJOURNED: 11:00 A.M.                s/Jacqueline Merriqan
    TOTAL TIME:  1 hour                        Deputy Clerk
  IN
 CaseIT3:16-md-02738-FLW-LHG
        IAL                  Document 10105 Filed 06/27/19 Page 2 of 4 PageID: 91315
  STATUS I SETTLEMENT                                                             DATE
  FINAL PRETIRAL
                                                                                  TIME   IO OO
  CASE NAME:

  CIVIL ACTION NO.:             .

                                                       U (J
                                                     APPEARANCES
  NAME:            ItYl4      /_)/   /<                       NAME: cuSftnS1iCO-k’n
          7
  FIRM N4E:
               -             S1i&i      -
                                                 -
                                                               iwhVey V)ri1-
                                                               e
                                                              FIRM NAME:
  MAILING ADDRESS:
          61%FWNW
                /                           ,—
                                                             MAILING ADDRES
                                                                            S:
                                                               (WO OmpU viv
                                    Z                          FHm’h1m Paw, iJT o7z
  PHONE NO.:

 WHOM YOU REPRES
                                                             PHONE NO.:       ci ?3 -fr4Q 7000
                 ENT:
   fl)716LL ‘cc
                il            Fi2%                    C4/
                                                             WHOM YOU REPR
                                                                           ESENT:
                                                                   i]”ranic
 **********
              *
 NAME:        :JC)   (- kj     Et\/ tZ                      ****

                                                            NAME:
     SKPEkJ
 FIRM NAME:                                                   iwin1ev Pdd)e
                                                            FIRM NAME:
 MAILING ADDRESS:
   /LILtO içji YOrLK                                        MAILING ADDR
                                            Ei                           ESS:

   (AAJHI’\J4
                                                              u’oo C(21r1Puc 1)1
              ’               i-     oof
                                                                    n %OA-Vi_PY i\J3_6
                                                                                       7Q5 2
PHONE NO.:
              ZO.,2.. 3
WHOM YOU REPRES                     7 ‘-t (
                                                          PHONE NO.:
          Jf
                ENT:
                                                          WHOM YOU RE
                                                                          7- 54t-/ppp
                                                               m     PR
                                                                         i
                                                                             ESENT:
                                                           it,                                                               *rJ(jJ-4
                                              rn                                                              0     1)
                                              0                                                               H
                                                                                             H                      CO       H
                                                                                                              H     L1       :‘-33
                                                           l.                                H                LI               ci H
                                                                                     t)
                                                                                     5G                       0
                                                                                                                    l
                                                                          C                                   ‘-3   L        ti1t’I
                                                                                                              H
                                                                                             b                0              ‘—‘‘-3
        p                                                        t—                  rAJ
       ci’
                                                                 t
                                                                                                                                ‘-3


       0
                                        J1
             0
             (3
                               *
                               *
                               *
  00

  1<

 co
              H
              LI
              H
                   H                      E
                                          0
                                                       5i
                                                       0                                 H
                                                                                                 —t’
                                                                                                                         //                                                                                                (
                                    U    0
                            *                      .                 -
                                                   ..

                           *
                                    f
I:’i                       *                                                  \
Co           Co            *
             Co            *       -:         h
‘-3                                            I—\                                 -a.
                           *       t    ‘-3   IL’J                    -
                                                                                                                         H
                                              I.’__)                                             ‘   —,----
                                                                                                                                ri
                                                                                                 -
                                              I                               ‘S
                                              L
                                              3
                        *
                        *
                       *
                       *
                       *
                       *
                                              N
                       *                      N
                       *
                                                                                                                                      Case 3:16-md-02738-FLW-LHG Document 10105 Filed 06/27/19 Page 3 of 4 PageID: 91316




                       *
                       *
                       *
                                                                    __
                                                                     ____
                                                                        ____
                                                                           ____


  INITIAL
 Case 3:16-md-02738-FLW-LHG Document 10105 Filed 06/27/19 Page 4 of 4 PageID: 91317
  STATUS! SETTLEMENT                                           DATE
  FINAL PRETIRRL
                                                               TIME
  CASE NAME:

  CIVIL ACTION NO.:


                                          APPEARPNCE9
  NAME:         fri         Cec                                              0
                                                                    LI
  FIRM I¼AME:
                                     ()          FIRM NAME:
  MAILING ADDRES
                 :.
                                                 MAIIIN ADDRESS
                                                                :




 PHONE NO.:     3—73-5Co
                                                 PHONE NO.:
 WHOM9 I3RESE
              NT       :
                                                 WHOM YOU REPR
                                                               ESENT:

 **********
                      **   ******
 NAME:                                **********
                                                  *
                             FI’J’              NAME:
                                                         **********
                                                                         *        * ** ** * * * **
                                                                                                  *


 FIR NAME:
    ø1’,/
                                                FIRM NAME:
MILINDE
                9
                                                MAILING ADDRE
                                                              SS:
          114(1.



PHONE NO:
WHOM YOU REPRES                                PHONE NO.:
                ENT:
                                               WHOM YOU REPR
                                                             ESENT:
